DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric J. Gash (Reg. No. 46,274) on 04 August 2022.

The application has been amended as follows: 

The Claims:
1. (Currently Amended) A computer system, comprising: 
a processor; and 
a memory coupled to the processor and comprising instructions that, when executed, cause the processor to perform a method used for planning a radiation treatment, the method comprising: 
accessing information comprising a dose value at a voxel in a treatment target; 
accessing information comprising a first threshold dose value and a second threshold dose value greater than the first threshold dose value; 
determining an amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value and a time when the accumulated dose at the voxel reaches the second threshold dose value; 
determining a dose rate value at the voxel using the dose value at the voxel in the treatment target, the first threshold dose value, the second threshold dose value, and the amount of time; andPage 6 of 16Appl. No. 16/903,834Amdt. Dated 6/15/2022 Reply to Office Action of 3/17/2022
storing the dose rate value as a candidate parameter in a radiation treatment plan.

8. (Currently Amended) A non-transitory computer-readable storage medium having computer-executable instructions for causing a computer system to perform a method used for planning a radiation treatment, the method comprising: 
accessing information comprising a dose value at a voxel in a treatment target; 
accessing information comprising a first threshold dose value and a second threshold dose value greater than the first threshold dose value; 
determining an amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value and a time when the accumulated dose at the voxel reaches the second threshold dose value; Page 8 of 16Appl. No. 16/903,834 Amdt. Dated 6/15/2022 Reply to Office Action of 3/17/2022 
determining a dose rate value at the voxel using the dose value at the voxel in the treatment target, the first threshold dose value, the second threshold dose value, and the amount of time; and 
storing the dose rate value as a candidate parameter in a radiation treatment plan.

15. (Currently Amended) A computer-implemented method used for radiation treatment planning, the computer-implemented method comprising: 
accessing information comprising a dose value at a voxel in a treatment target; 
accessing information comprising a first threshold dose value and a second threshold dose value greater than the first threshold dose value; Page 10 of 16Appl. No. 16/903,834 Amdt. Dated 6/15/2022 Reply to Office Action of 3/17/2022 
determining an amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value and a time when the accumulated dose at the voxel reaches the second threshold dose value; 
determining a dose rate value at the voxel using the dose value at the voxel in the treatment target, the first threshold dose value, the second threshold dose value, and the amount of time; and 
storing the dose rate value as a candidate parameter in a radiation treatment plan.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2022 was filed after the mailing date of the non-final Office action on 17 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, Sobering et al. (U. S. Patent No. 8,363,784 B2) disclosed a computer system that comprises: 
a processor (74); and 
a memory coupled to the processor and comprising instructions (90) that, when executed, cause the processor to perform a method used for planning a radiation treatment, the method comprising: 
accessing information comprising a dose value at a voxel in a treatment target (column 8, lines 1-28). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
accessing information comprising a first threshold dose value and a second threshold dose value greater than the first threshold dose value; 
determining an amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value and a time when the accumulated dose at the voxel reaches the second threshold dose value; 
determining a dose rate value at the voxel using the dose value at the voxel in the treatment target, the first threshold dose value, the second threshold dose value, and the amount of time; andPage 6 of 16Appl. No. 16/903,834Amdt. Dated 6/15/2022 Reply to Office Action of 3/17/2022
storing the dose rate value as a candidate parameter in a radiation treatment plan.

With respect to claims 8-14, Sobering et al. (U. S. Patent No. 8,363,784 B2) disclosed a non-transitory computer-readable storage medium having computer-executable instructions (90) for causing a computer system (74) to perform a method used for planning a radiation treatment, the method comprising: 
accessing information comprising a dose value at a voxel in a treatment target (column 8, lines 1-28). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
accessing information comprising a first threshold dose value and a second threshold dose value greater than the first threshold dose value; 
determining an amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value and a time when the accumulated dose at the voxel reaches the second threshold dose value; Page 8 of 16Appl. No. 16/903,834 Amdt. Dated 6/15/2022 Reply to Office Action of 3/17/2022 
determining a dose rate value at the voxel using the dose value at the voxel in the treatment target, the first threshold dose value, the second threshold dose value, and the amount of time; and 
storing the dose rate value as a candidate parameter in a radiation treatment plan.

With respect to claims 15-21, Sobering et al. (U. S. Patent No. 8,363,784 B2) disclosed a computer-implemented method used for radiation treatment planning, the computer-implemented method comprising:
accessing information comprising a dose value at a voxel in a treatment target (column 8, lines 1-28). 
However, the prior art failed to disclose or fairly suggested that the computed-implemented method further comprises:
accessing information comprising a first threshold dose value and a second threshold dose value greater than the first threshold dose value; Page 10 of 16Appl. No. 16/903,834 Amdt. Dated 6/15/2022 Reply to Office Action of 3/17/2022 
determining an amount of time between a time when an accumulated dose at the voxel reaches the first threshold dose value and a time when the accumulated dose at the voxel reaches the second threshold dose value; 
determining a dose rate value at the voxel using the dose value at the voxel in the treatment target, the first threshold dose value, the second threshold dose value, and the amount of time; and 
storing the dose rate value as a candidate parameter in a radiation treatment plan.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 15 June 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claims 3-7 have been fully considered.  The objections of claims 3-7 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claims 10-14 have been fully considered.  The objections of claims 10-14 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 13 have been fully considered.  The objection of claim 13 has been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claims 17-21 have been fully considered.  The objections of claims 17-21 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 20 have been fully considered.  The objection of claim 20 has been withdrawn.
Applicant’s amendments filed 15 June 2022 with respect to claim 21 have been fully considered.  The objections of claim 21 have been withdrawn.

Response to Arguments
Applicant’s arguments filed 15 June 2022 with respect to claims 4 and 5 have been fully considered and are persuasive.  The objection of claims 4 and 5 has been withdrawn.
Applicant’s arguments filed 15 June 2022 with respect to claims 11 and 12 have been fully considered and are persuasive.  The objection of claims 11 and 12 has been withdrawn.
Applicant’s arguments filed 15 June 2022 with respect to claims 18 and 19 have been fully considered and are persuasive.  The objection of claims 18 and 19 has been withdrawn.
Applicant’s arguments filed 15 June 2022 with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Parry et al. (U. S. Patent No. 11,173,325 B2) disclosed methods of ultra-high dose-rate radiation and a therapeutic agent.
Carlton et al. (U. S. Patent No. 9,925,382 B2) disclosed systems and methods for a stimulation-related volume analysis, a creation, and a sharing.
Yan et al. (U. S. Patent No. 9,192,786 B2) disclosed a real-time online and offline treatment-dose tracking and feedback process for an adaptive volumetric image-guided radiotherapy.
Sgouros et al. (U. S. Patent No. 8,693,629 B2) disclosed a method and a system for administering an internal radionuclide therapy (IRT) and an external radiation therapy (XRT).
Buston et al. (U. S. Patent No. 8,594,800 B2) disclosed a system and a method to define a target volume for a stimulation of a spinal cord and peripheral nerves.
Nord et al. (U. S. Patent No. 7,839,973 B2) disclosed treatment planning using modulability and visibility factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884